Appeal by the defendant from a judgment of the Supreme Court, Kings *561County (Egitto, J.), rendered September 11, 1991, convicting him of murder in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
In view of the defendant’s failure to demonstrate good cause for the relief which he sought, we conclude that the Supreme Court did not improvidently exercise its discretion in denying the defendant’s motion to have new counsel assigned (see, People v Sawyer, 57 NY2d 12, 18; People v Medina, 44 NY2d 199, 207).
The defendant’s contention that the sentence was excessive was expressly waived by the waiver of appeal rights which he executed as part of the plea agreement (see, People v Seaberg, 74 NY2d 1). Thompson, J. P., Rosenblatt, Ritter, Friedmann and Krausman, JJ., concur.